(212
   )373
      -3553

(212
   )492
      -0553

sbue
   rge
     l@pau
         lwe
           iss
             .com


                                  Nov
                                    emb
                                      er19
                                         ,2020



      V
      iaECF

      TheHonorab
               leG r
                   egoryH. Wood
                              s
      Uni
        tedSta
             tesDis
                  tr
                   ictCour
                         t
      Sou
        t h
          ernDis
               tr
                ictofN ewYork
      500Pear
            lStre
                et
                 ,Room2260
      NewY or
            k,NY1 0007

                      Ca
                       rdw
                         el
                          lv .
                             Davi
                                sPolk& W
                                       ardwe
                                           llLLP,e
                                                 tal
                                                   .
                           1
                           9-cv
                              -1025
                                  6-GHW(S.D
                                          .N.Y
                                             .)

      D
      earJudg
            e Wood
                 s:

                   I
                   na ccord
                          ancew i
                                thth e Cour
                                          t’
                                           sin s
                                               tru c
                                                   tionatth e Novemb e
                                                                     r13 ,2020
      conferen
             c e
               ,I wri
                    teo nbehal
                             fo fdefe
                                    nda n
                                        ts
                                         ,p ur
                                             suantt o Rule4.A (
                                                              ii
                                                               )o f You
                                                                      r Honor
                                                                            ’s
      Individu
             al RulesofP rac
                           tic
                             ein C iv
                                    ilC ases
                                           ,toe  xplain whyth es ea
                                                                  lingofc e
                                                                          rta
                                                                            in
      confiden
             tia
               linforma
                      tioninplain
                                ti
                                 ff
                                  ’sS e
                                      condAm  endedComp  la
                                                          intisappropr
                                                                     iat
                                                                       einligh
                                                                             t
      ofth eSecondCircu
                      it
                       ’sd e
                           cis
                             ioninLugoschv.P yram idCo.o f Onondaga
                                                                  ,435F .3d110
      (2dC ir
            .2006).

      Th
       eFa
         ctua
            lCon
               tex
                 tan
                   dth
                     eIn
                       format
                            ionD
                               efen
                                  dan
                                    tsS
                                      eektoS
                                           eal

                   On November18,2020 ,ina  ne f
                                               for
                                                 ttocu red e
                                                           fic
                                                             ienc
                                                                iesinhisp rior
      pl
       e a
         ding,plain
                  tif
                    ff i
                       ledaS econd Am ended Comp l
                                                 ain
                                                   tconta
                                                        ining newalleg
                                                                     at
                                                                      ionsa nd
      at
       taching1 9newe xhib
                         it
                          s. ECF9 9
                                  ;ECF1   00
                                           .T  h
                                               esenewall
                                                       egat
                                                          ionsandexhib
                                                                     itscon
                                                                          t a
                                                                            in
      conf
         identi
              alinform at
                        ion
                          , whichdefend a
                                        n t
                                          sr eque
                                                stthatthe Cour
                                                             ts e
                                                                al. Defen
                                                                        d a
                                                                          n t
                                                                            s’
                                                          1
      targe
          teda ndnarrowlyta
                          ilo
                            redreque
                                   stsfallintoth
                                               reeca
                                                   tegor
                                                       ies
                                                         :

                Fi
                 rst, d
                      efe
                        ndant
                            ss  e
                                ekto sealtwoe xh
                                               ibi
                                                 tscon
                                                     ta
                                                      iningco
                                                            nfid
                                                               ent
                                                                 ial
      p
      rop
        rie
          tarybu
               sine
                  ssin
                     forma
                         tionofth
                                ird
                                  -pa
                                    rtycon
                                         sul
                                           tan
                                             tswho w
                                                   erehi
                                                       redbyDav
                                                              isPolk



      1
          Pu
           rsu
             a n
               ttoYou
                    rH ono
                         r’sI
                            ndiv
                               idua
                                  lRule
                                      sofP
                                         rac
                                           ti
                                            ce,th
                                                epa
                                                  rti
                                                    esm
                                                      eta
                                                        ndco
                                                           nfe
                                                             rre
                                                               dine
                                                                  ffo
                                                                    rt
          tona
             rrowth
                  escop
                      eofdefend
                              ant
                                s’req
                                    ues
                                      ts
                                       .
Th
 eHono
     rab
       leG
         reg
           oryH
              . Wood
                   s                                                            2

toprov
     idedive
           rsi
             tya
               ndin
                  clu
                    siont
                        rain
                           ingtoth
                                 eFi
                                   rm’
                                     slawy
                                         ers
                                           . ECF99
                                                 -5,9
                                                    9-7
                                                      ;ECF
100
  -5,100
       -7.

              S econd ,defe ndantsseektos  ea
                                            ltw oe  xhi
                                                      bitsreveal
                                                               i ngclientconfid
                                                                              enc e
                                                                                  s
andattorn ey-c
             lientp rivi
                       lege . ECF99  -9,9 9
                                          - 11
                                             ;ECF1   00-9,1 00
                                                             -11. Exh ibi
                                                                        t9con tains,
inplaintif
         f ’swo rds,his“ analysisa ndresearch
                                            ,”a scoun seltoD  av
                                                               isPo lk’scli
                                                                          ent,wh ich
waslate
      rin  corporatedintoad   r
                              aftm emo randumtoth   a
                                                    tclient.S eeECF8   5-9at4,ECF
100-9
    . Th  isiso n eoft hev erys amed oc umentsd efendantsp r
                                                           eviouslysoug htprot
                                                                             ection
for
  ,and wh   i
            chth  e Courto rd e
                              redf i
                                   ledu  nd
                                          ers ea
                                               lo   nN ovem be
                                                             r4 ,2020 .S  e
                                                                          eECF7   3
(defendants’ mo t
                ion )
                    ;ECF74   -3a t4( showingd efe ndant
                                                      s’p roposedr edac
                                                                      tion);ECF8  2
(Order)
      .P  l a
            intif
                ff il
                    edExh  ibit9pub lic
                                      lyw ithoutc onsul
                                                      tingd efendantsnotw i
                                                                          thst
                                                                             and ing
defendants’p riorp rivi
                      leg ecl a
                              im,d e
                                   f endant
                                          s’p r
                                              iorr  equestfors e
                                                               aling
                                                                   ,andth  eCou rt’s
pr
 i o
   ro r
      d erg rantingd efendants’re qu
                                   est.S eeECF88   -9
                                                    . Exh ib
                                                           it11r efl
                                                                   e c
                                                                     tsad iscu
                                                                             ssion,
am ongc ou nse
             l,o fthef o
                       rma   ndsubstanceofth eFirm ’sw orkforth esam eclien
                                                                          t,contains
ad escr
      ip t
         iono  fth  eadv icep rovidedtoth  atclien t
                                                   ,andid  entif
                                                               i e
                                                                 s,byn   ame,clie n
                                                                                  ts
throughou t. ECF99  -11;ECF100   -11
                                   .I  nth
                                         islit
                                             igation,Pl a
                                                        inti
                                                           ffpro duc
                                                                   e dtw overs
                                                                             ionso f
theem ailinExh  ibit11tod e fendantswitha“C onfide nt
                                                    ia
                                                     l”l edger
                                                             ,on eo fwh ichhadclient
nam e
    sa nd inform ationred ac
                           t ed
                              .H  eelectedtoattachunp rodu c
                                                           edv ers
                                                                 ion sofbothExh ibit
9a ndE xhi b
           it1 1t ohisSec on dAm  endedC om pla
                                              int.B  ue
                                                      rg e
                                                         lD ecl.¶ ¶5–9.

            Third,defendantsr
                            e que
                                stth
                                   attheCourtpermi
                                                 tthere
                                                      dact
                                                         ionofclien
                                                                  tn ames
andcer
     taintarge
             tedt ex
                   tinth eS e
                            cond Am endedComp la
                                               inttha
                                                    tpurpo
                                                         rtstod is
                                                                 closethe
st
 ateoftheF irm’srela
                   tionsh
                        ip withasp e
                                   cif
                                     icclie
                                          nt.S ec
                                                o nd Am
                                                      .Com  p
                                                            l.¶ ¶24 9
                                                                    –252,
254
  ,258,260(n am ingandpu rpor
                            tingtodisc
                                     losethest
                                             ateoftheFi
                                                      rm’srela
                                                             tionshipwith
aspec
    ifi
      cc l
         ient)
             .

App
  licab
      leL
        ega
          lStanda
                rd

              InLugo sch,th eS econdC ircuitenum era
                                                   tedthreestep sthatcou rtsshould
followtod  e
           term ine wheth e
                          rado  cumentm  ayb esealed
                                                   .F irs
                                                        t,thecou rt mustd ete
                                                                            rm ine
whetherth emat er
                ialsare“jud  ic
                              ialdo cum ents
                                           ”to w hichap r
                                                        e s
                                                          um ptio nofp  ub
                                                                         lica cce
                                                                                ss
at
 ta che
      s.Lugo s ch,435F  .3dat119.S eco nd
                                        ,i fthem a
                                                 t e
                                                   ria
                                                     lsare“judicialdo cum ent
                                                                            s,”the
cou r
    td e
       termin esthew eig htofthep resump tionofa cces
                                                    sbye  x
                                                          am ining“ therol eofth e
mater
    ialatissuei ntheexe rc
                         iseofA  r
                                 tic
                                   leIIIju d
                                           icia
                                              lp owera ndth eresultantv a
                                                                        lueo fsuch
inf o
    rm a
       tionto th o
                 sem o n
                       itoringthefederalc our
                                            ts.
                                              ”Id.Thi
                                                    r d
                                                      ,af
                                                        t e
                                                          rd eterminin gthew eigh
                                                                                t
ofthep r
       esump tiono facce s
                         s,thecou r
                                  tmu st“b al
                                            ancecomp et
                                                      ingc onsid e
                                                                 rationsa ga
                                                                           in s
                                                                              tit
                                                                                .”
Id.at120 ;Mi
           rlisv .G  r
                     e er,952F .3d51 ,59(2dC  ir
                                               .2020 )(
                                                      “[T]hecou  r
                                                                 t mu stident
                                                                            ifyall
ofth efactor
           sth  a
                tlegit
                     im  a
                         telycoun se
                                   lag ain s
                                           tdisclosu
                                                   reo fthejud icialdo cum en
                                                                            t,a nd
balancethosef actor
                  sag ainstthew eigh
                                   tp rope r
                                           lyaccordedthepresump tiono fa c
                                                                         c e
                                                                           ss.”).

             “[T]her
                   ig httoinspec
                               t...judic
                                       ialrecordsi
                                                 sno tabsolute
                                                             .”Nixon v.W
                                                                       arn e
                                                                           r
Comm c’ns,In c
             .,435U  .S.589,598(1978 )
                                     .“ Docum en
                                               tsm ayb esealedifs p
                                                                  eci
                                                                    ficont he
reco
   rdf indingsarem ad edemon s
                             tra
                               tingthatclosureisess
                                                  entialtop r
                                                            es e
                                                               rvehighe
                                                                      rv a
                                                                         lu e
                                                                            s
andisn ar
        row lytai
                loredtos ervetha
                               tintere
                                     st.
                                       ” Nov  .4,202 0H r
                                                        ’gT r.at40:2–
                                                                    5(quoting
Lugosch,435F  .3dat120  )
                        .“H ighervaluesth a
                                          tm  ayjus
                                                  tifyth es e
                                                            alingo fdocum en
                                                                           ts
incl
   ud en a
         tionalsecur
                   ityc once
                           r n
                             s,at
                                torney-c
                                       lientpriv
                                               ileg
                                                  e,l awe nfo
                                                            rc emen
                                                                  tinte
                                                                      rest
                                                                         s,or
thepriv a
        cyin ter
               est
                 so fth i
                        rdp ar
                             tie
                               s.Id .at4 0
                                         :5–10( c
                                                it
                                                 ing E .E.O.C.v.K el
                                                                   leyD rye&
Th
 eHono
     rab
       leG
         reg
           oryH
              . Wood
                   s                                                               3

W
arrenLLP, 2  012 WL6 9
                     1545,at*2(S.D.N.Y.M a
                                         r.2
                                           ,2 012))
                                                  . Dist
                                                       ric
                                                         tc o
                                                            urt
                                                              sh ave
d
isc
  ret
    iont oorde
             rr e
                cord
                   ss ea
                       ledorm ate
                                ria
                                  lredac
                                       tedinac c
                                               or d
                                                  ancew i
                                                        ththec  ou
                                                                 rt’
                                                                   s
i
nheren
     t“ equ
          it
           ablepower
                   s...o v
                         erthe
                             irow npro
                                     ces
                                       s,topr
                                            eventabuse
                                                     s,oppre
                                                           ssion,and
i
njus
   tice
      s.”Int
           ’lProd
                s.Corp
                     .v.Koons,325F.2d403
                                       ,408(2dCir.1963
                                                     )(quot
                                                          ing Gumbel
v
.Pi
  tkin,124U .S
             .131,144(1888)
                          ).

D
efendan
      ts’ Na
           rrow
              lyTa
                 ilo
                   redR
                      equ
                        est
                          sAr
                            eCon
                               sis
                                 ten
                                   twi
                                     thLugo
                                          sch

              TheS e cond Am  endedC  omplain
                                            tandexh   ibi
                                                        tsa rejud icia
                                                                     ldo  cum en
                                                                               t s
ent
  it
   led toap resum p
                  tiono facce s
                              s.B utthepresump t
                                               iono faccesstothep ar
                                                                   ticularm at
                                                                             erial
defe
   nd antsseektos ea
                   l isnotstrong. Un d
                                     erLugo sch, thepubl
                                                       ic’srightofa cce
                                                                      ssto judic
                                                                               ial
docum entsisbase dont hene edforthef e
                                     d e
                                       ralco ur
                                              ts“ tohaveam e asu
                                                               reo fa c
                                                                      coun tabi
                                                                              li
                                                                               ty
andforth epublictohav econfidenceinthea dminist
                                              rationofjust
                                                         ice”b ecause“professional
andp u b
       lic mo ni
               t o
                 ring”o ft hec ourt
                                  s“ isa ne ssentia
                                                  lf ea
                                                      tureo  fd emo c
                                                                    rat
                                                                      i cc ont
                                                                             rol.”
Lugosch,435F  .3da t119(quo  t
                             ingUnitedStatesv .Am  od
                                                    eo,71F  .3d1044 ,1048(2dC  i r
                                                                                 .
1995)
    ).T  hew eightoft hepr esumptionofa ccess“isg overnedbyt heroleo fthem  at
                                                                             erial
[at
  ]issu eandt hee x
                  er c
                     iseoft heA r
                                tic
                                  leIIIp ower”n ot“thede g
                                                         reeofth epublicinteres
                                                                              tin
theinfo rmation.” No  v.4 ,2  0
                              2 0H r’g Tr
                                        .4  2:23–43:2
                                                    . H  ere
                                                           ,th esp  ec
                                                                     if
                                                                      i cm  at
                                                                             eria
                                                                                l
defe
   nd antsseektor ed ac
                      tp layslit
                               tleornoro leinth ee xerc
                                                      iseo fA r
                                                              ticleIIIp ow e
                                                                           r. Th e
limi
   ted,n ar
          r ows eal
                  ingandr  edact
                               ionsd efe
                                       nd an
                                           tss eekw i
                                                    llnotimp edeth epublic’sabil
                                                                               ity
tomon itororund  e
                 rstandthei ssue
                               sinth iscase.

           Evenifthedocumentswereent
                                   it
                                    ledtoast
                                           rongpr
                                                esumpt
                                                     ionofacces
                                                              s,th
                                                                 is
p
resumpt
      ionisno ta bso
                   luteandy ie
                             ldstoth ecounte
                                           rva
                                             il
                                              ingandhigherval
                                                            uesthat
n
ecess
    it
     atena
         rrowlyt a
                 ilo
                   redsea
                        linghere
                               .S ee
                                   ,e.g
                                      .,Cook
                                           seyv.D
                                                igi
                                                  tal,2016 WL316853
                                                                  ,
a
t*3(S .D.N
         .Y .J a
               n.26 ,2016)( pe
                             rmit
                                tingredac
                                        tionofcompla
                                                   intdesp
                                                         iteastrong
p
resumpt
      ionofaccess)
                 .

       A
       .      Th
               eCou
                  rtShou
                       ldS
                         ealExh
                              ibi
                                ts5and7

              Pro
                tectingth  econ f
                                id en ti
                                       albu s
                                            inessinfo rmationo fnonp arti
                                                                        e sinExh ibits5
an d7o utw eighsthep  ublicin ter
                                esti  na cc
                                          esstoth atin form a
                                                            tion. Cou  r
                                                                       tsinth eS econd
Circu
    itr ecognizeane  xc e p
                          tiont oth  epresum pt
                                              io nofp  ubl
                                                         i ca ccess wh ered isc
                                                                              losureo f
con f
    identi
         albu sines
                  sin  form ationc  ouldc ausecomp etitiveh arm.P  laytexP rod.
                                                                              ,LLCv   .
Mu nchk
      in,I nc., 201 6 WL 1276450      ,a t *11(S .D.N .Y. M  ar
                                                              . 29 , 2016 )( “[B]ecause
Plain
    tiff
       s’p  r
            ivacyinte restsa ndth el ikel
                                        yh armth eym  aysu f
                                                           ferifthi s‘highlyprop r
                                                                                 ietary
mater
    i a
      l’i sr evea
                ledtoth   ei
                           rc  omp etitorsoutweighth  epresump tiono fp ubl
                                                                          ica ccess
                                                                                  ,th e
Cou r
    tauthorizesthese alingo fth er ed ac
                                       teds ta
                                             tem en
                                                  ts. ”)
                                                       ;GoSM  iLE ,Inc.v .D  r
                                                                             .Jona than
Levine,D .M .D.P .C., 769 F   . Supp  . 2d 630, 650(S  .D .N.Y . 2011 )(s ea
                                                                           ling“ hig h
                                                                                     ly
propriet
       ary m a
             teria
                 l”b  ec auseth epr iv a
                                       cyinteres
                                               tsou tw eig hedthep resump tionofpub lic
acc e
    ss)
      ;G e
         lbv .AT&TCo     .,813F  .Supp  .1022,10 35(S .D.N .Y.1993 )(se a
                                                                        ling“potent
                                                                                  ially
valuablecomm  erc
                ialin form ationwh   ich...c ou
                                              lda l
                                                  te r[D e
                                                         f endant’
                                                                 s]c omp etit
                                                                            ivepo s
                                                                                  ition
inth ete
       l e
         commun  ication sm a rke
                                t”);s  eealsoFed
                                               .R .C  iv
                                                       .P .26 (c
                                                               )(1)(G )(sta
                                                                          tingth a
                                                                                 t“th e
cou r
    tm  ay
         ,fo rg oodc   ause,i ssueano   rder...r  e quir
                                                       ingth  atat  rades ecre
                                                                             to ro ther
co nf
    identi
         alr esear
                 c h
                   ,d   evelopm ent,o  rc omm ercia
                                                  lin  fo
                                                        rm  a
                                                            tionn  otb er eveal
                                                                              edo rb  e
rev e
    aledo nlyinas pe c
                     if iedw  ay”
                                ).
Th
 eHono
     rab
       leG
         reg
           oryH
              . Wood
                   s                                                                  4

             Exhib
                 its5a nd7con tainconfidentia
                                            lbu sinessinformationo  fno np
                                                                         a r
                                                                           tie
                                                                             s
Val
  lotKarpandTh  eV e
                   rnā MyersComp any,botho fwh ichw erereta
                                                          inedbyD   avi
                                                                      sPo lkto
providetra
         iningstoth eF irm’slawy e
                                 rsa  ndr eq u
                                             iredc o n
                                                     fident
                                                          ialt rea
                                                                 tm  e
                                                                     nto ft he
                                                                             ir
intel
    lec
      tualprop e
               rty
                 . Thecontentofthei
                                  rtra
                                     in ingsisintegra
                                                    ltoth eservicestheseentit
                                                                            ies
provide
      .V  a
          llotKarp“ pa
                     rtne
                        rsw i
                            tho rganiz
                                     ationstod  evelopsu s
                                                         taina bl
                                                                ed  ive
                                                                      rsi
                                                                        tya nd
inclus
     ioninit
           i a
             tives
                 ”a nd“focu
                          sesonc reat
                                    ingin clus
                                             ivee nvironm ent
                                                            s wh er epeop
                                                                        lec an
                             2
worktog e
        therm  oreeffect
                       ive
                         ly.”    TheV ernā My ersComp  any h elps“c  re
                                                                      atem  ore
equita
     blew o
          r kpla
               c e
                 sbyd el
                       iver
                          ingdy namicin d
                                        ividualo n
                                                 linetra
                                                       ining”ine  ffor
                                                                     tto“h e
                                                                           lp[]
organi
     zat
       ionse rasebarr
                    iersbase
                           do nr a
                                 ce,eth n
                                        ici
                                          ty,g ender,sexualori en
                                                                tationando ther
                                                                          3
dif
  ference
        sw iththeaimo fest
                         abl
                           ishingan ew,mo  reproductivea ndjuststatusquo.”

Courtso ftenlooktoth  es ix-f
                            a ctortes
                                    tfo rt rades ecretsund  erN  ewY  o rklawt od e
                                                                                  termine
wheth e
      rin form ationshou ldb es ealed
                                    ,a lthoug h“bu   s
                                                     in essinform ationn  e
                                                                          edno tb ea
‘tr
  a des ecret’i nordertor em ains ealedo rre dacted.”K elleyD  rye,2012 WL691545    ,at
*3.S  ev e
         ralo fth e
                  sef actorssuppo  r
                                   ts ealingh ere:(i)t hesen on-partytr a
                                                                        iningsa renot
publiclyav ailable;(i
                    i)d ev e
                           lop ingtrainingmodu   lesisa tth eh ea
                                                                rto ft heb usi
                                                                             nesses
off
  er edbyth  enonp  a
                    rties;(ii
                            i)th einform  a
                                          tioni sv aluablean  dw oul db ev a
                                                                           luablet o
comp  eti
        tors
           ;and(  iv)D av isPo lkr et
                                    ain edth enonp  ar
                                                     tiestop  ro
                                                               vides er v
                                                                        i cesus
                                                                              i ngthe
mater
    i a
      l stheth irdparti
                      e sd evelop ed
                                   .S   eeid.;c f
                                                .Un itedS tatesv . An them ,Inc.
                                                                               ,2016 WL
11164046  ,at*4(D  .D.C .Nov .16  ,2016 )(se a
                                             lingno  nparties’bu sin essinform a
                                                                               tion,
includ ingpr ese n
                 tat
                   ions,andno   t
                                ingth at“ [w ]
                                             hereath  irdp  a
                                                            rty’sprop ertyandp rivacy
rightsa reati ssuethen e edform  inimizingin trusioni se special
                                                               lyg reat.”).B  e
                                                                              c ausethe
non-p artypr esentat
                   ionm   a
                          ter
                            i a
                              l scontain edinExh  ibits5and7a    reatt heh ear
                                                                             to fthe
service spro videdbyt he secom  pa n
                                   ies,p ublica ccessc oul dc au
                                                               sec  omp  et
                                                                          it
                                                                           iveh arm.
Whenb  alance dag a
                  instth efactt hatthesem  ater
                                              i a
                                                lsa ren ote ssen tialtoanyr  equesttothe
Courttoex  erciseitspow  er
                          ,p articula
                                    rlyb  ecaused efend antsdo n  ots eekt oredactfrom
theComp   laintp la
                  int
                    i f
                      f’squo ta t
                                ionstoth  em at e
                                                rialsth em selve
                                                               s,d efe ndantssubm i
                                                                                  tthat
thep rop r
         i e
           taryexh ibitss houldb  esealedund  erLugo sch.

       B
       .      Th
               eCou
                  rtShou
                       ldS
                         ealExh
                              ibi
                                ts9and11

             P
             rotect
                  ingprivi
                         legedandcon fident
                                          ialinfo
                                                rm at
                                                    ionin E xh
                                                             ibi
                                                               ts9a   n
                                                                      d1  1
outweighsthepublicinte
                     restina cce
                               sstoth atinformat
                                               ion.I tisw  e
                                                           llest
                                                               abl
                                                                 ish edth a
                                                                          t
pres
   ervat
       iono fattorney
                    -cl
                      ientc onf
                              iden
                                 tia
                                   li
                                    tyi s“ prec
                                              iselythek indo fcounte
                                                                   rv a
                                                                      iling
concernthatiscapableofov e
                         rr
                          idingtheg e
                                    ne ra
                                        lp r
                                           eferen
                                                c eforpu b
                                                         licacce
                                                               sstoju dicia
                                                                          l
records
      .”D iver
             si
              fied Grp
                     .,In c
                          .v .Daug e
                                   rda s,217F .R.D .152,160(S .D.N.Y.2003 )
(quot
    ingSiedlev.PutnamInvs
                        .,147F .3d7,11(1 stCir
                                             .1998 )
                                                   );s
                                                     eea l
                                                         soKel
                                                             leyDr y
                                                                   e,2012
WL691545a t* 4(“T hepr
                     eservat
                           ionofattorney-c
                                         lien
                                            tc on
                                                fident
                                                     ial
                                                       ityisawell
                                                                -recognized
except
     iont  othep  r
                  esumptiono fa cce
                                  ss”)
                                     ;T  rave
                                            lersInd emni
                                                       t y Co.v.E  xcal
                                                                      ib ur

2
     Who W
         eA r
            e,Va
               llo
                 tKa
                   rp,ht
                       tps
                         :/
                          /www .
                               val
                                 lotkarp.
                                        com/wh
                                             o-w
                                               e-ar
                                                  e/(la
                                                      stv
                                                        is
                                                         it
                                                          edN ov
                                                               .19,
    2020
       );Va
          llo
            tKa
              rpH om
                   eP ag
                       e,h
                         ttps
                            :/
                             /www.v a
                                    llotka
                                         rp.
                                           com
                                             /(l
                                               astvi
                                                   si
                                                    tedNov
                                                         .19,2020
                                                                ).
3
     Mi
      ssionandVis
                ion
                  ,Th e
                      Vern
                         ā Mye
                             rsCompany
                                     ,
    h
    ttps
       ://www.v
              ernamye
                    rs
                     .com/com
                            pany
                               /mi
                                 ssion
                                     -and
                                        -vi
                                          sion
                                             /(l
                                               astv
                                                  is
                                                   it
                                                    edN
                                                      ov.19
                                                          ,2020
                                                              ).
Th
 eHono
     rab
       leG
         reg
           oryH
              . Wood
                   s                                                                5

Rei
  ns u
     r anceC or
              p.,2012 WL13029602   ,at*5(D .Conn .M ay10,2012  )(“[
                                                                  I]tisw el
                                                                          l-
set
  tled with
          intheS econdC ircu
                           ittha
                               tth eattorn
                                         ey-c
                                            lie
                                              ntp r
                                                  ivi
                                                    legem  ayb easu ff
                                                                     icient
                                                                          ly
com pe
     llingr ea
             so nt od ef
                       eatt hepu b
                                 lic’
                                    sr ightofa cces
                                                  s.”
                                                    ); Lugos ch, 435 F.3d at
125(stat
       ingth a
             ta t
                torney-c
                       lientpr
                             ivi
                               l ege“m igh
                                         tw e
                                            llb e... ac  om pel
                                                              lingreason”t o
over
   c om ethep re
               s umpt
                    io nofa cce
                              ss); Nov.4 ,2020 Hr’g Tr
                                                     .43 :11-14(“Privi
                                                                     lege[d]
mat
  eria
     l sa r
          er egula
                 rlyr ecogni
                           zeda sh avingsu b
                                           stan
                                              tia
                                                lw  e
                                                    ight a  nda r
                                                                een  t
                                                                     it
                                                                      ledto
pro
  te c
     tionagainstpublicdisc
                         losur
                             eev enincircums
                                           tancessuchasthis
                                                          . ”)
                                                             .

              Exhib i
                    t9c  o n
                           tainsa na t
                                     torn ey’s“ a na
                                                   lysisa n dres earch”u nder
                                                                            t ak
                                                                               enf  ora
mem orandump  repa redatth eb ehestofa D  a v
                                            isPo  lkclienta  ndiso   neofth ev erys am e
docum entsth a
             tth is Cou r
                        tp reviou s
                                  lyh eld w  asp roperlyf i
                                                          l edun  derse a
                                                                        l.S  eeECF7   3
(defendant
         s’ mo t
               ion ); Nov .4 ,2020 H   r’g T r.a t 41:18–24(   findingth atd efen dants
                                                                                      ’
proposedr  edact
               i onsw  e
                       re“  accura
                                 telyd e scribedbyc   ou nself ord  e
                                                                    fendants...inth    e
Oc
 tob er13subm   issiontoth  e Cou r
                                  t”a  sc  over
                                              i ng“draftm   em o
                                                               r andump  reparedo  nt he
behest o f D  avis P  olkc  l
                            ient ” and “   im age s o f th  e p laint
                                                                    iff’
                                                                       sa  n a
                                                                             lysisa   nd
research
       . ”
         );a c
             c ordT  r.45:4–7(stat
                                 ingth at“ thein form at
                                                       ionth  atd  esc
                                                                     ribesattorneyw  ork
produ c
      t- -a  ndw   ha
                    t ap p ea
                            rst  ob eatt o
                                         r ney w  orkp  rod uct- -w  erea  t
                                                                           torney -cl
                                                                                    ient
commun  icat
           ion ,i
               s  sp roper
                         lys ealed.”)
                                    ;ECF82(O     rder
                                                    ). Exh  ibi
                                                              t11r  eflec
                                                                        tsad iscus s
                                                                                   ion,
amongc  ounsel,of theformandsub   s
                                  tanceo f theF irm’swo  rkfo rth esam eclient
                                                                             ,in c
                                                                                 lud ing
ad escr
      iptiono ft hes peci
                        ficn atureoft hes er v
                                             ic e
                                                sp ro v
                                                      i dedt ot hec l
                                                                    ientth a
                                                                           tr evealst h
                                                                                      e
mot
  iv eforthec lientins eekingr epresenta
                                       tion . Th  edo cum en t id ent
                                                                    ifi
                                                                      es mu l
                                                                            tipl
                                                                               ec lients
byn am eandin  c
               lud esd i
                       scu s
                           sionr egard
                                     ings  trategicissues. ECF1    00
                                                                    - 11
                                                                       .T  hesee xhibit
                                                                                      s
containpreciselyth eso r
                       to finform a
                                  tionth ati ssu bjec
                                                    ttoa  ttorney -c
                                                                   lientprivi
                                                                            lege,r ef
                                                                                    l e
                                                                                      ct
cl
 ie n
    tc onf
         i d
           e nces,a ndisoth e
                            rwisesubjecttoN  ewYo  rkRu  leofP   rofess
                                                                      ionalCondu  ct1.6,
whichplainti
           ffh im sel
                    fh asa nobligat
                                  iontop  rotectandm   aintai na sc onf
                                                                      i d
                                                                        ential
                                                                             .S ee,e. g
                                                                                      .,
Resol
    .T r.Co rp.v .D  iamond ,773F .Supp  .597 ,601(S  .D .N.Y .1991 )(findingthat“ legal
advice, opinion o rs tra
                       tegym  emo randag en erated byin   -
                                                          h ousea  ndo  u
                                                                        tsidec o unsel,
                                                                                      ”
“andd raft
         s o
           fdo  cum entspr epar
                              e dbycoun  sel”w  ere“ab solutelyp rivi
                                                                    leged.”);Bre
                                                                               tillotv .
Burrow,2015 WL5306224       ,at*25(S  .D .N .Y.Jun e30  ,2015  )( “[C]orr
                                                                        esponden ce...
whicha l
       sor e v
             e a
               l[s]t hem  o
                          tiveo ft hecl
                                      i entins  eekingr e presen tat
                                                                   ion,lit
                                                                         igation
                                                                               ,o  rth e
speci
    f i
      cn atureo ft hes e
                       rvic e
                            sp ro v
                                  ided,s uc ha sr es
                                                   ear chingp articularareaso fth elaw ,
fa
 ll[s]w i
        thinth ep riv
                    ilege.”(cit
                              ationom itted ))
                                             ;N .Y .R .P rof.Condu  ct1.6(a)
                                                                           .

           Th
            e Cour
                 tp rev
                      iou
                        sly gr
                             anted d
                                   efend
                                       ant
                                         s’ reque
                                                stto pro
                                                       tectcl
                                                            ien
                                                              t
con
  fid
    encesa
         ndatto
              rney
                 -cl
                   ien
                     tpr
                       ivi
                         leg
                           eu nd
                               erLugos
                                     ch.T heCou
                                              rtsho
                                                  uldr
                                                     eachthes
                                                            ame
con
  clus
     ionnow.

       C
       .      TheCour
                    tShouldPermi
                               tNa r
                                   rowTa
                                       rget
                                          edRedac
                                                tiono
                                                    fCl
                                                      ien
                                                        tName
                                                            s
              andIn
                  forma
                      tionintheSec
                                 ondAmendedCompla
                                                int

            Defendan
                   tss eekl
                          im i
                             tedreda
                                   ctio
                                      n stop ro
                                              t e
                                                ctthen ameo faf ormerclien
                                                                         t,
andothercl
         ient
            -iden
                tify
                   ing info
                          rm a
                             tionimp
                                   lica
                                      tingattorney-c
                                                   lientprivi
                                                            lege.SecondAm  .
Compl.¶¶249–252 ,254,258 ,260. Suchreda
                                      ctionsar eent
                                                  irelycon s
                                                           is
                                                            t en
                                                               tw ithS econd
Ci
 rcui
    tpr e
        ceden.K
             t  el
                 l e
                   yD r y
                        e,2012 WL691545  ,at*4(g r
                                                 ant
                                                   ingr equestforred
                                                                   actionsin
ord
  ert o“concealcl
                ie n
                   tn amesa ndothe
                                 rclien
                                      t-ident
                                            ifyinginformationimp l
                                                                 ica
                                                                   tingth e
at
 torney
      -cli
         entp r
              ivi
                lege”)
                     . Th  especi
                                ficnameo fthefo rmerc l
                                                      ien
                                                        tp lay snorolei nthe
Th
 eHono
     rab
       leG
         reg
           oryH
              . Wood
                   s                                         6

exe
  rci
    seoftheCour
              t’spow
                   erinth
                        ism a
                            tte
                              r,and
                                  ,assu
                                      ch,theweig
                                               htoft
                                                   h epub
                                                        li
                                                         cac c
                                                             ess
pr
 esumpt
      ioninth
            esecir
                 cums
                    tanc
                       esisou
                            tw e
                               ighe
                                  dbythest
                                         rongcon
                                               sid
                                                 era
                                                   tion
                                                      sagain
                                                           stit
                                                              .

                         *      *   *

          Th
           ereda
               ct
                ion
                  sdefend
                        antsr
                            eque
                               sta r
                                   enar
                                      rowandcons
                                               is
                                                ten
                                                  tw i
                                                     thSec
                                                         ond
C
ircu
   itp
     rec
       eden
          tandth
               isCou
                   rt
                    ’sind
                        ividu
                            alru
                               les
                                 . Themot
                                        ionshou
                                              ldbegr
                                                   anted
                                                       .

                             R
                             esp
                               ect
                                 ful
                                   ly,

                             /
                             s/S
                               usa
                                 nnaM
                                    .Bu
                                      erg
                                        el

                             S
                             usa
                               nnaM
                                  .Bu
                                    erg
                                      el


c
c:   A
     llCoun
          selo
             fRe
               cord(
                   viaECF
                        )
